Case: 19-20279      Document: 00515325756         Page: 1    Date Filed: 02/28/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit


                                    No. 19-20279                              FILED
                                                                       February 28, 2020
                                  Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
JEFFREY BATISTA,

              Plaintiff - Appellant

v.

CHRISTIN CARTER; JHILLIAN TILLIS,

              Defendants - Appellees




                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:19-CV-113


Before CLEMENT, ELROD, and OLDHAM, Circuit Judges.
PER CURIAM:*
       This suit stems from a parental-termination proceeding in Texas state
court. After that proceeding, Plaintiff Jeffrey Batista sued Defendants Christin
Carter and Jhillian Tillis—both Texas Department of Family and Protective
Services employees—under 42 U.S.C. § 1983. Generously construed, his
complaint alleged that he was deprived of his rights because Defendants did



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-20279     Document: 00515325756      Page: 2   Date Filed: 02/28/2020



                                  No. 19-20279
not follow Texas Family Code § 161.001 and because his appellate attorney
was appointed after the jurisdictional deadline to file his state appeal.
Defendants moved to dismiss for lack of subject-matter jurisdiction and for
failure to state a claim. FED. R. CIV. P. 12(b)(1), (6). The district court granted
the motion, holding that it lacked subject-matter jurisdiction. We affirm.
      In August 2017, the Texas 314th District Court terminated Batista’s
parent-child relationship with his four children; Batista then appealed to the
Texas Fourteenth Court of Appeals. See In re L.M.R.B., No. 14-18-00024-CV,
2018 WL 830287, at *1 (Tex. App.—Houston [14th Dist.] Feb. 13, 2018, pet.
denied) (per curiam) (mem. op.). Because Batista filed his notice of appeal 138
days past the filing deadline, that court dismissed Batista’s appeal for lack of
jurisdiction. Id. The Texas Supreme Court denied review. In re L.M.R.B., No.
18-0161, 2018 Tex. LEXIS 1079, at *1 (Oct. 19, 2018).
      Although Batista does not explicitly ask to overturn the state-court
judgment, his suit in essence challenges the soundness of that judgment—
either the state trial court did not follow Texas law, or the state appellate court
denied him due process by dismissing his appeal despite the late appointment
of his attorney. The district court correctly determined that it lacked
jurisdiction over such a suit. Under the Rooker-Feldman doctrine, “federal
district courts lack jurisdiction to entertain collateral attacks” on state-court
judgments. Liedtke v. State Bar of Tex., 18 F.3d 315, 317 (5th Cir. 1994); see
Rooker v. Fidelity Tr. Co., 263 U.S. 413 (1923); D.C. Court of Appeals v.
Feldman, 460 U.S. 462 (1983). If a federal question arose in the state
proceeding, Batista needed to raise it for the state court to resolve. Liedtke, 18
F.3d at 317. If the state court erred, Batista’s sole federal recourse after
exhausting his state appeals was to apply for a writ of certiorari to the United
States Supreme Court. Id. Instead of doing that, he filed suit in a federal


                                        2
    Case: 19-20279    Document: 00515325756     Page: 3   Date Filed: 02/28/2020



                                 No. 19-20279
district court. The court lacked jurisdiction to entertain such a collateral
attack.
      And that Batista frames his complaint as a civil-rights action does not
save his suit from dismissal under this doctrine. When a § 1983 suit is
“inextricably intertwined” with a state-court judgment such that the suit is,
essentially, an attack on that judgment, district courts lack original
jurisdiction over the suit. Id. at 317–18 (collecting cases). Here, whether
Defendants deprived Batista of any rights depends solely on the legal issues
already ruled on in state court. For the district court to find in his favor, it
would have to contradict the state-court judgment. Batista’s § 1983 claim is,
therefore, “inextricably intertwined” with that judgment, and the district court
lacked jurisdiction to hear the suit. DISMISSED.




                                       3